 



EXHIBIT 10.2
URS Corporation
Restricted Stock Award
Grant Notice
(1999 Equity Incentive Plan)
URS Corporation (the “Company”), pursuant to its 1999 Incentive Equity Plan (the
“Plan”), hereby grants to Participant the right to receive the number of shares
of the Company’s Common Stock set forth below (“Award”). This Award is subject
to all of the terms and conditions as set forth herein and in the Restricted
Stock Award Agreement and the Plan, each of which are attached hereto and
incorporated herein in their entirety. Defined terms not explicitly defined in
this Grant Notice but defined in the Plan shall have the same definitions as in
the Plan.

         
Participant:
       
 
       
Date of Grant:
       
 
       
Vesting Commencement Date:
       
 
       
Number of Shares Subject to Award:
       
 
       
Participant’s Social Security Number:
       
 
       
Fair Market Value Per Share:
    $  
 
       

          Vesting Schedule:   One-half (1/2) of the shares subject to the Award
shall vest as set forth in (a) below and the remaining one-half (1/2) of the
shares subject to the Award shall vest as set forth in (b) below:              
(a)   Time-based vesting: 12.5% of the shares subject to the Award shall vest on
each of the first four anniversaries of the Vesting Commencement Date, provided
that Participant’s Continuous Service has not terminated prior to such vesting
date.               (b)   Time and performance-based vesting: 12.5% of the
shares subject to the Award shall vest on each of the first four anniversaries
of the Vesting Commencement Date, provided that (i) Participant’s Continuous
Service has not terminated prior to such vesting date and (ii) the Company has
met the net income goal for the fiscal year immediately preceding such vesting
date, as established by the Board during the first quarter of such fiscal year,
and as confirmed by the Compensation Committee after the audited financial
results for such fiscal year have been prepared by the Company, in the
Committee’s sole discretion acting pursuant to the terms of the Plan (including,
but not limited to, Section 2(ee) regarding permissible adjustments in the
method of calculating the attainment of Performance Goals).

Additional Terms/Acknowledgements:    The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Award Agreement and the Plan. Participant further acknowledges that this
Grant Notice, the Restricted Stock Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the award of
Common Stock in the Company and supersede all prior oral and written agreements
on that subject with the exception of awards previously granted and delivered to
Participant under the Plan.

     
URS Corporation
  Participant:
 
   
By:
  By:
 
   
[NAME, TITLE]
  [NAME]
 
   
Date:
  Date:
 
   

Attachments:   Restricted Stock Award Agreement and 1999 Incentive Equity Plan

 



--------------------------------------------------------------------------------



 



Attachment I
RESTRICTED STOCK AWARD AGREEMENT

 



--------------------------------------------------------------------------------



 



URS Corporation
1999 Incentive Equity Plan
[NOTE: BRACKETED TERMS USED IN AGREEMENTS FOR PARTICIPANTS WITH EMPLOYMENT
AGREEMENTS]
Restricted Stock Award Agreement
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) and
this Restricted Stock Award Agreement (collectively, the “Award”) and in
consideration of your past services, URS Corporation (the “Company”) has awarded
you a restricted stock award under its 1999 Incentive Equity Plan (the “Plan”)
for the number of shares of the Company’s Common Stock subject to the Award
indicated in the Grant Notice. Except where indicated otherwise, defined terms
not explicitly defined in this Restricted Stock Award Agreement but defined in
the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1.   Vesting. Subject to the limitations contained herein, your Award shall
vest as provided in your Grant Notice, and any portion of your Award that does
not vest due to either the termination of your Continuous Service or the failure
to satisfy a Performance Goal shall be canceled. Notwithstanding the foregoing,
your Award shall become vested in its entirety [either (i) in the circumstances
providing for accelerated vesting under the terms of your Employment Agreement,
dated as of [___], between you and URS Corporation, as it may be amended from
time to time (the “Employment Agreement”), while your Employment Agreement is in
effect, or (ii)] in the circumstances provided in Section 13(c) of the Plan. The
shares subject to your Award will be held by the Company until your interest in
such shares vests. As each portion of your interest in the shares vests, the
Company shall issue you a stock certificate covering such vested shares.
     2.   Number of Shares. The number of shares subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan.
     3.   Payment. This Award was granted in consideration of your past services
to the Company and its Affiliates. Subject to Section 10 below, you will not be
required to make any payment to the Company with respect to your receipt of the
Award or the vesting thereof.
     4.   Securities Law Compliance. You will not be issued any shares of Common
Stock under your Award unless either (a) such shares are then registered under
the Securities Act or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
     5.   Transfer Restrictions. Prior to the time that they have vested, you
may not transfer, pledge, sell or otherwise dispose of the shares of Common
Stock subject to the Award. For example, you may not use shares subject to the
Award that have not vested as security for a

1



--------------------------------------------------------------------------------



 



loan. This restriction on the transfer of shares will lapse with respect to
vested shares when such shares vest. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive vested shares as of the date of your death.
     6.   Termination of Continuous Service.
          (a)   [Except as may be provided in your Employment Agreement and]
subject to Section 1 hereof, in the event your Continuous Service terminates for
reasons other than your death or Disability [(as that term is defined in your
Employment Agreement)], you will be credited with the vesting that has accrued
under your Award as of the date of your termination of Continuous Service.
[Except as may be provided in your Employment Agreement and] subject to
Section 1 hereof, you will accrue no additional vesting of your Award following
your termination of Continuous Service. To the extent your Award is not vested
on the date of your termination, it shall automatically lapse on such date.
          (b)   In the event your Continuous Service terminates due to your
death, the Award automatically shall become vested in full as of the date of
your death and your rights under the Award shall pass by will or the laws of
descent and distribution; provided, however, that you may designate a
beneficiary to receive your vested shares as set forth in Section 5 hereof.
          (c)   In the event your Continuous Service terminates due to your
Disability [(as that term is defined in your Employment Agreement)], the Award
automatically shall become vested in full as of the date of your termination of
Continuous Service.
     7.   Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company as applicable.
     8.   Rights as a Stockholder. You shall exercise all rights and privileges
of a stockholder of the Company with respect to the shares subject to your
Award. You shall be deemed to be the holder of the shares for purposes of
receiving any dividends which may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of such shares have not yet vested.
     9.  Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to [(i) alter the
terms of your Employment Agreement or (ii)] create in any way whatsoever any
obligation on your part to continue in the employ of the Company or any
Affiliate thereof, or on the part of the Company or any Affiliate thereof to
continue your employment or service. In addition, nothing in your Award shall
obligate the Company or any Affiliate thereof, their respective stockholders,
boards of directors, officers or employees to continue any relationship that you
might have as a director or consultant for the Company or any Affiliate thereof.
     10.   Withholding Obligations.
          (a)   At the time your Award is made, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to

2



--------------------------------------------------------------------------------



 




you, and otherwise agree to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate thereof, if any, which arise in connection with your
Award. Such withholding obligations may be satisfied by your relinquishment of
your right to receive a portion of the shares otherwise issuable to you pursuant
to the Award; provided, however, that you shall not be authorized to relinquish
your right to shares with a fair market value in excess of the amount required
to satisfy the minimum amount of tax required to be withheld by law.
          (b)   Unless the tax withholding obligations of the Company and/or any
Affiliate thereof are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.
     11.   Tax Consequences. The acquisition and vesting of the shares may have
adverse tax consequences to you that may be mitigated by filing an election
under Section 83(b) of the Code. Such election must be filed within thirty
(30) days after the date of the grant of your Award. YOU ACKNOWLEDGE THAT IT IS
YOUR OWN RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY TO MAKE THE FILING ON YOUR
BEHALF.
     12.   Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     13.   Miscellaneous.
          (a)   The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
          (b)   You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c)   You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
     14.   Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

3



--------------------------------------------------------------------------------



 



Attachment II
1999 INCENTIVE EQUITY PLAN

 